oO ON DO oa FF W DY —

NO RO PR PO NP PN PNP PMO NM - AB AB Aa a a Se eo Ss |
oN OO FB WO NY | ODO O WON DO Oa FP W NY | CO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ASHLEY CRAIG BARNER, No. CV 18-8920-MCS (AGR)

Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
W L MONTGOMERY, Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
including the magistrate judge’s Report and Recommendation. No objections to the
Report have been filed. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT |S ORDERED that Judgment be entered denying the Petition for Writ of

Habeas Corpus and dismissing this action with prejudice.
DATED: May 24, 2021 lake A bears
AR |

MARK
“'n’e’ “aes” ‘src ‘u ‘ge

 

 
